Citation Nr: 0105604	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  94-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-operative left knee trauma residuals, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1974.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from an April 1993 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which denied an increased 
disability evaluation for the veteran's service-connected 
left knee trauma residuals.  In April 1996, the Board 
remanded the veteran's claim to the RO for further action.  

In July 1998, the RO, in pertinent part, recharacterized the 
veteran's service-connected left knee disorder as 
post-operative left knee trauma residuals and assigned a 20 
percent evaluation, effective August 21, 1992, the date the 
veteran reopened his claim, for that disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  


REMAND

In reviewing the record, the Board observes that Department 
of Veterans Affairs (VA) clinical documentation, dated in 
January 1999, indicates that the veteran underwent a January 
11, 1999 arthroscopic procedure to correct a left medial 
meniscal tear.  In a February 1999 written statement, the 
veteran conveyed that he was receiving post-operative left 
knee physical rehabilitation.  Clinical documentation of the 
cited treatment is not of record.  In reviewing a similar 
factual scenario, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Additionally, the Board observes that the veteran has not 
been afforded a VA examination for compensation purposes 
following his January 1999 left knee arthroscopic procedure.  
The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional evaluation would be helpful to determine the 
current nature and severity of the veteran's post-operative 
left knee trauma residuals following his most recent surgery.  

In his February 2001 Appellant's Brief, the representative 
advances that the record supports assignment of separate 
compensable evaluations for the veteran's left knee disorder 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2000). 

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See VAOPGPREC 23-97 (July 1, 1997) and VAOPGPREC 9-98 (August 
14, 1998).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his post-operative left knee 
trauma residuals since December 1998, 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after December 1998 be forwarded for 
incorporation into the record.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected post-operative left knee trauma 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
claims file should be made available to 
the examiner.  The examination report 
should reflect that such a review was 
conducted.  The examiner should identify 
all symptoms that are related to the 
veteran's service-connected 
post-operative left knee trauma 
residuals, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected post-operative left knee trauma 
residuals could significantly limit the 
functional ability of the affected joint 
during flare ups, or when the joint is 
used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare ups; (2) determine whether 
as a result of the service-connected 
post-operative left knee trauma 
residuals, the knee exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The veteran is advised that if he fails 
to report for such examination without 
good cause, his claim for increased 
disability compensation shall be denied.  
38 C.F.R. § 3.655 (2000).  

5.  The RO should then adjudicate the 
veteran's entitlement to both increased 
and separate evaluations under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2000) for his left knee 
trauma residuals with express 
consideration of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); and Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  See 
VAOPGCPREC 9-98.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 

the Board for further appellate consideration if appropriate.  
The purposes of this REMAND are to allow for additional 
development of the record and afford due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


